Citation Nr: 1710953	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that there is some question regarding whether or not the Veteran desires a hearing.  While he was notified in a July 2013 letter that he was scheduled for a September 2013 hearing before a Decision Review Officer, the Veteran apparently failed to appear for such hearing.  Additionally, both VA and the Veteran's representative attempted, without success, to clarify with the Veteran if he desires a Board hearing.  Given these circumstances, the Board will proceed in adjudicating the instant appeal.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In his February 2013 substantive appeal, the Veteran contends that he has PTSD that is related to his traumatic experience in the military.  Additionally, he suggests that the VA examination that he was afforded is inadequate.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f).

Facts and Analysis

The evidence for consideration includes a VA psychiatric examination report from January 2013, in addition to VA treatment records and lay statements.

By way of background the Veteran's November 2011 claim form shows that he specifically claimed entitlement to service connection for PTSD.  The Veteran's service-connected disabilities currently include adjustment disorder with depressed mood and amnestic disorder due to traumatic brain injury (TBI) and alcohol abuse and cannabis abuse, rated as 70 percent disabling.  

In this regard, the evidence reflects that the Veteran experienced an in-service motor vehicle accident in April 1983, which resulted in TBI, to include psychiatric manifestations.  The Board notes that the RO conceded this accident as a stressor in a February 2013 administrative decision.  Thus, the Veteran is already service connected for psychiatric conditions.  However, that does not necessarily preclude service connection for another psychiatric disorder such as PTSD.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

VA treatment records show PTSD in the problem history and a positive PTSD screen.  While this is some evidence in favor of a showing of a current disability, the Board does not find it sufficient to establish that element, particularly when considering the more persuasive evidence discussed below.

The Veteran was afforded a VA examination in January 2013, and the examiner concluded that the Veteran does not have PTSD.  Instead, the examiner reported that the Veteran has the following psychiatric diagnoses: adjustment disorder with depressed mood, alcohol abuse, amnestic disorder due to TBI, and cannabis abuse.  The examiner reviewed the Veteran's claims file and performed an in-person interview with the Veteran.  Despite the Veteran's contention that the examiner focused on the Veteran's childhood, the examination report demonstrates that the examiner carefully considered the Veteran's in-service stressor and psychiatric symptoms before concluding that the Veteran does not have PTSD.

Furthermore, the examiner also considered the Veteran's VA treatment records showing a diagnosis of PTSD.  However, the examiner's report indicates a more thorough assessment of the Veteran's psychiatric conditions as it shows contemplation of the multiple criteria required for a PTSD diagnosis, which is not apparent in any VA treatment records.  Additionally, the examiner provided a complete rationale for determining that the Veteran does not meet the criteria for a PTSD diagnosis.  Specifically, the examiner reasoned that, while the Veteran suffers from several symptoms that overlap with PTSD, the genesis of such symptoms is depression-related and not due to PTSD.  Therefore, the Board finds that the January 2013 VA examiner's report to be adequate for adjudicating the instant appeal and the most persuasive evidence of record with respect to whether or not the Veteran currently has PTSD.

The Board notes that the Veteran submitted an August 2016 statement indicating his plans to file for Social Security Administration (SSA) benefits.  However, the Board finds that the evidence does not show that SSA records, should they exist, would provide any non-duplicate evidence that could reasonably assist in substantiating the Veteran's PTSD claim.  In any case, while SSA determinations are relevant, and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's appeal, SSA decisions are not binding on the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  As such, the Board finds that VA's duty to assist has been met with respect to obtaining records that could support the Veteran's PTSD claim.

While the Veteran claims he has PTSD and he submitted lay statements attesting to some of his psychiatric symptoms, he has not provided sufficient competent evidence indicating a PTSD diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  The Board finds that most probative medical evidence of record shows that the Veteran does not meet the diagnostic criteria for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a present disability, there can be no valid claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


